DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 04/23/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Application
In response to Office action mailed 05/18/2022 (“05-18-22 OA”), Applicants amended claims 1, 3 and 6 in the response filed 08/05/2022 (“08-07-21 Remarks”).   
Claim(s) 1-20 are pending examination.

Response to Arguments
Applicant’s arguments, see 08/05/2022 Remarks, with respect to the objection of claim 3 has been fully considered and are persuasive. The objection of claim(s) 3 has been withdrawn in view of the amendments to claim 3.
Applicant’s arguments, see 08/05/2022 Remarks, with respect to the rejection of claim 6 under 35 U.S.C. § 112 has been fully considered and is persuasive. The rejection of claim 6 under 35 U.S.C. § 112 has been withdrawn in view of the amendment(s).
Applicant’s arguments with respect to claim(s) 1, 2, 4 and 9 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub 2019/0207304; hereinafter Kim) and Hurwitz et al. (PG Pub 2015/0294896; hereinafter Hurwitz).

    PNG
    media_image1.png
    347
    1068
    media_image1.png
    Greyscale

Regarding claim 1, refer tot the figures cited above, in the combination of Kim and Hurwitz, Kim teaches a semiconductor package (para [0167-0187]) comprising: 
a supporting wiring structure (annotated “RDL-1” in Fig. 12B; para [0180]) including a first redistribution dielectric layer (not indexed; see note below) and a first redistribution conductive structure 1320a; 
a frame (annotated “frame” in Fig. 12B; para [0181]) on the supporting wiring structure (see Fig. 12B), the frame having a mounting space (space occupied with 1300a) and a through hole (space occupied with 1360a), and including a conductive material 1359a (para [0181]); 
a semiconductor chip 1300a (para [0177a) in the mounting space and electrically connected to the first redistribution conductive structure (see Fig. 12B); 
a cover wiring structure (annotated “RDL-2” in Fig. 12B; para [0169a]) on the frame and the semiconductor chip and including a second redistribution dielectric layer 1220b and a second redistribution conductive structure 1210b (see Fig. 12B); 
an antenna structure (annotated “antenna structure” in Fig. 12B; para [0162 and 0170-0171]) on the cover wiring structure (see Fig. 12B);  
a connection structure 1360a (para [0181]) extending in the through hole and electrically connecting the first redistribution conductive structure to the second redistribution conductive structure (see Fig. 12B); and 
a dielectric filling member 1305a (para [0177]) between the connection structure in the through hole and the frame (see Fig. 12B).
Note: Although, Kim does not explicitly indicate the “RDL-1” comprises a redistribution dielectric layer the Examiner takes official notice (see In re Ahlert, 424 F.2d at 1091, 165 USPQ at 420-21) that it would have been "common knowledge," to surround the first redistribution conductive structure 1320a and 1340a with a dielectric layer to prevent undesirable electric shortages from occurring within the device.
Although, Kim teaches the dielectric filling member, he does not explicitly teach “the dielectric filling member surrounds side surfaces of the semiconductor chip, the frame, and the connection structure.

    PNG
    media_image2.png
    177
    525
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 9-provided above, Hurwitz teaches an embedded chip package (para [0075-0111]) comprising: a dielectric filling member 134 (para [0104]) surrounds side surfaces of a semiconductor chip 202 (para [0108]), the frame 206 (para [0108]), and a connection structure 210 (para [0108]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric filling member surround side surfaces of the semiconductor chip, the frame, and the connection structure, as taught by Hurwitz, to provide support to the chip, frame and connection structure.

	
Regarding claim 2, refer to the figures cited above, in the combination of Kim and Hurwitz, Kim teaches a portion of the frame adjacent to the through hole (space occupied with 1360a) and a portion of the dielectric filling member 1305a surround the connection structure 1360a in a ring shape (from a top down view point).
Regarding claim 4, refer to the figures cited above, in the combination of Kim and Hurwitz, Kim teaches the antenna structure (annotated “antenna structure” in Fig. 12B) and at least a portion of the cover wiring structure (annotated “RDL-2” in Fig. 12B; para [0169a]) form a patch antenna (para [0024]).
Regarding claim 9, refer to the figures cited above, in the combination of Kim and Hurwitz, Kim teaches an expansion conductive structure including a plurality of expansion conductive patterns 1280a on a top surface of the dielectric filling member 1305a and a plurality of expansion vias (vertical portion of 1280a) passing through the dielectric filling member and electrically connecting some of the plurality of expansion conductive patterns to the frame (see Fig.12B).

Allowable Subject Matter
2.	Claims 3, 5-8 and 10-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 3 is fully incorporated into the base claim 1.  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, the connection structure 1360a includes a material having a higher electrical conductivity than the frame.
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 4 or (ii) claim 5 and its intervening claim 4 are fully incorporated into the base claim 1.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, the antenna structure includes a base board layer, a plurality of antenna top conductive patterns on a top surface of the base board layer, and a plurality of antenna bottom conductive patterns on a bottom surface of the base board layer, and wherein some of the plurality of antenna top conductive patterns and some of the plurality of antenna bottom conductive patterns form a director of the patch antenna, the director including a first director and a second director facing the first director with the base board layer between the first director and the second director.
Claims 6-8 would be allowable, because they depend on allowable claim 5. Note: claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claim 10 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claims 4 and 9 or (ii) claim 10 and its intervening claims 4 and 9 are fully incorporated into the base claim 1.  
Claim 10 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 10, at least some of the plurality of expansion conductive patterns include ground planes.
Claim 11 would be allowable, because it depends on allowable claim 10.
Claim 12 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 12, a supporting wiring structure including a redistribution dielectric layer and a redistribution conductive structure; an expansion layer including a frame on the supporting wiring structure, a dielectric filling member, and a connection structure, the frame having a mounting space and a through hole and being grounded through the redistribution conductive structure, the dielectric filling member filling the mounting space and the through hole and surrounding the frame, and the connection structure extending in the through hole and being electrically connected to the redistribution conductive structure; a semiconductor chip in the mounting space and including a radio-frequency integrated circuit (RFIC) electrically connected to the redistribution conductive structure; and an antenna part on the expansion layer, the antenna part exchanging signals with the semiconductor chip through the connection structure, wherein the connection structure, a portion of the frame adjacent to the through hole, and a portion of the dielectric filling member form a signal transmission line having a coaxial structure, the portion of the dielectric filling member being between the connection structure in the through hole and the frame and surrounding the connection structure in a ring shape.
Claims 13-17 would be allowable, because they depend on allowable claim 12.
Claim 18 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 18, a supporting wiring structure including a first redistribution dielectric layer and a first redistribution conductive structure; an expansion layer including a frame on the supporting wiring structure, a dielectric filling member, and a plurality of connection structures, the frame having a mounting space and a plurality of through holes and including a conductive material grounded through the first redistribution conductive structure, the dielectric filling member filling the mounting space and the plurality of through holes and surrounding the frame, and the plurality of connection structures respectively extending in the plurality of through holes and including a material having a higher electrical conductivity than the frame; a semiconductor chip in the mounting space and including a radio-frequency integrated circuit (RFIC) electrically connected to the first redistribution conductive structure; a cover wiring structure on the expansion layer and including a second redistribution dielectric layer and a second redistribution conductive structure; and an antenna structure on the cover wiring structure and forming a patch antenna together with at least a portion of the cover wiring structure, wherein the plurality of connection structures are electrically connected to the first redistribution conductive structure and the second redistribution conductive structure and transmit a signal between the patch antenna and the semiconductor chip, and wherein each of the plurality of connection structures, a portion of the frame adjacent to each of the plurality of through holes, and a portion of the dielectric filling member form a signal transmission line having a coaxial structure, the portion of the dielectric filling member being between each of the plurality of connection structures in a corresponding one of the plurality of through holes and the frame and surrounding each of the plurality of connection structures in a ring shape.
Claims 19-20 would be allowable, because they depend on allowable claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA A SYLVIA/Examiner, Art Unit 2895                                                                                                                                                                                                        
/KYOUNG LEE/Primary Examiner, Art Unit 2895